Citation Nr: 0935019	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  03-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for status post lumbar laminectomy with scar.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to July 1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

This issue was the subject of an April 2006 Board decision 
which found that new and material evidence had not been 
submitted sufficient to reopen this claim.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  A November 2007 Court order 
reversed and remanded this issue. This issue was remanded by 
a June 2008 Board decision for further development, and now 
returns again before the Board.

Although the April 2006 Board decision contained two other 
issues, the Court determined in its November 2007 decision 
that the Veteran had abandoned his appeal as to those other 
two issues; thus the remaining issue in appellate status is 
as noted above.  The Board notes that recently, the Veteran 
has indicated that he wishes to continue to pursue these two 
claims.  As the Court has determined they are no longer in 
appellate status however, the Board finds they are new 
claims, and therefore refers the issues of entitlement to 
service connection for PTSD, and for an increased evaluation 
for the Veteran's service connected residuals of a left 
clavicle fracture, to the RO for adjudication.


FINDINGS OF FACT

1.  In November 1987, the Board denied the Veteran's claim 
for entitlement to service connection for a low back disorder 
because there was no objective evidence that a chronic low 
back disorder existed until many years after separation from 
service.  The Board explained that the one back injury 
documented during service was acute and transitory in nature 
and soon resolved leaving no residual disability. The 
November 1987 Board decision became final.

2.  Evidence received subsequent to November 1987 is 
duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the Veteran's claim for a low 
back disorder.


CONCLUSIONS OF LAW

1.   The November 1987 Board decision is final.  38 U.S.C.A. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1987).

2.   New and material evidence has not been submitted, and 
the claim of entitlement to service connection for status 
post lumbar laminectomy with scar is not reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the appellant 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the appellant as to the basis for the prior 
final denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in October 2002, July 2003, April 2004, 
April 2008, July 2008, May 2009, and June 2009.  These 
letters informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the appellant should provide.  The 
Board also points out that the November 2007 Court order as 
well provided the Veteran with actual notice of any VCAA 
deficiencies and the remedy for those deficiencies.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to effective 
dates and new and material evidence by the July 2008 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with 
examinations.  Consequently, the duty to notify and assist 
has been satisfied in this appeal.

Historically, the Board notes that a claim of entitlement to 
service connection for a low back disorder was last finally 
denied in a November 1987 Board decision.  38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1987).  The Board notes 
that this decision was issued prior to the creation of the 
Court of Veterans Appeals and it therefore is final.  38 
U.S.C.A. § 7251 (2005).

Since this decision was final, the Veteran's current claim 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The definition of "new and material evidence" was revised in 
August 2001.  38 C.F.R. § 3.156 (2002).  The change in the 
law pertains to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 2001).  Thus, 
the correct definition of new and material evidence as it 
pertains to this claim is as stated above.

The Veteran's application to reopen his claim for entitlement 
to service connection of a low back disorder was initiated in 
September 2002.  Thus, the revised definition of "new and 
material evidence" is applicable to his claim.

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The Veteran originally filed a claim for service connection 
for a low back disorder in February 1985.  The Veteran's 
claim was first denied by the RO in a February 1986 rating 
decision.  The Board also denied the Veteran's claim in a 
November 1987 decision because a chronic low back disorder 
did not exist until many years after separation from service.  
The Board explained that the November 1974 back injury 
documented in service was acute and transitory in nature and 
soon resolved leaving no residual disability.  The Board sent 
correspondence dated in November 1987 that notified the 
Veteran of its decision.  

The Board considered the following evidence prior to 
rendering its November 1987 decision denying the Veteran's 
claim.

The service medical records show that the Veteran complained 
of back pain in November 1974 after suffering a trauma to the 
left lower quadrant of the back.  The Veteran reported that 
he was kicked in the back during a fight the previous night. 
Physical examination revealed that the Veteran was slightly 
tender in the left lower quadrant of the back but showed no 
apparent discoloration; the noted findings were otherwise 
essentially normal.  There are no subsequent references or 
notations regarding any continued back pain or findings of a 
low back disorder contained in the service medical records.

An August 1984 hospital record reveals that the Veteran 
presented with complaints of lower back and left leg pain 
after lifting his daughter, and was diagnosed with severe 
lumbosacral strain.  The Veteran did not report and the 
medical examiner did not note that the Veteran's lumbosacral 
strain was related to his military service at that time.

A December 1986 hospital record also notes that the Veteran 
complained of back pain; however, he did not reference his 
military service at that time.  In addition, there is no 
medical opinion regarding the etiology of the Veteran's back 
pain noted.

The following evidence was associated with the claims file 
after the November 1987 Board decision.

VA treatment records dated from March 1985 to the present 
document the Veteran's treatment for his continued back pain.  
The diagnoses associated with the Veteran's low back pain 
include low back syndrome, osteochondrosis of the spine, 
radiculitis of the right lumbosacral spine, and lumbar 
herniated disc herniation and degenerative joint disease.  
The Veteran underwent lumbar decompression and fusion surgery 
in March 2007.  At that time, the Veteran related his back 
problems to a car accident he reported occurred around 1974.  
There is no evidence of record however, showing that the 
Veteran was involved in a car accident in 1974, or any time 
in service.

Although some medical examiners have noted that the Veteran 
has had low back pain for years, none have specifically 
attributed the Veteran's low back disorder to his in-service 
low back injury or otherwise to his military service.

The Veteran's written statements from September 2002 to 
December 2005 relate his current low back disorder to his 
military service.

Analysis

In order to reopen the Veteran's service connection claim for 
a low back disorder, there must be evidence that the 
Veteran's current low back disorder is related to his in- 
service low back injury or otherwise to his military service.

After careful review of the evidence submitted after the 
November 1987 Board decision, the Board finds that the 
evidence is not sufficient to reopen the Veteran's claim at 
this time.  Although the VA treatment records dated from 
March 1985 to the present that contain various current 
assessments of a low back disorder constitute new evidence, 
because they were not of record prior to the November 1987 
Board decision, they are not material because they include no 
competent medical evidence or opinion relating the Veteran's 
current back disorder to his military service.  Consequently, 
they do not relate to an unestablished fact necessary to 
substantiate the Veteran's claim and do not therefore raise a 
reasonable possibility of substantiating the claim.

The Board notes that the Veteran has repeatedly stated his 
belief that his current low back disorder is related to his 
in-service back injury.  The Veteran, however, lacks the 
medical expertise necessary to offer a competent medical 
opinion regarding the etiology of his low back disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (noting 
that lay persons are not competent to offer medical 
opinions); See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (explaining that lay persons can provide an eye-
witness account of a Veteran's visible symptoms). Therefore, 
his statements are not material because they do not present a 
reasonable possibility of substantiating his claim.

Accordingly, having determined that new and material evidence 
has not been submitted, the Veteran's claim for service 
connection of a low back disorder is not reopened.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against this claim.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  As the preponderance 
of the evidence, however, is against the Veteran's claims, 
that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
 

ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened; the appeal is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


